         Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 1 of 75




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

------------------------------------------------------------------X
JANE DOE, JANE DOE 2, JANE DOE 3 and
JANE DOE 4
                                                                      Civil Action No.
                      PLAINTIFFS

v.
                                                                      COMPLAINT
SCHUYLKILL COUNTY COURTHOUSE;
GEORGE HALCOVAGE (in his individual
and official capacity); GLENN ROTH,
(in his individual and official capacity);                                  Plaintiff Demands
GARY BENDER, (in his individual and                                         a Trial by Jury
official capacity).

               DEFENDANTS
-----------------------------------------------------------------X


       Plaintiffs, Jane Doe, Jane Doe 2, Jane Doe 3 and Jane Doe 4 by and through

their attorneys, Derek Smith Law Group, PLLC, by way of Complaint, state:



                                NATURE OF THE CASE

1.     This action arises out of the unlawful discrimination, hostile work

       environment, intimidation, and retaliation by Defendants against Plaintiffs on

       the basis of their sex and gender.

2.     Plaintiff brings this action charging that Defendants violated Plaintiff’s rights

       pursuant to Title VII of the Civil Rights Act of 1964 (“Title VII”), 18 U.S.C.A.
      Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 2 of 75




     §§ 1591, 18 PA CSA 3012, the Pennsylvania Human Relations Act, as

     amended, 42 U.S. §§ 951, et seq. (“PHRA”), seeking damages to redress the

     injuries Plaintiff suffered as a result of being discriminated against by their

     employer on the basis of her sex/gender and retaliation for their opposition

     and reporting the unlawful behavior.



                          JURISDICTION AND VENUE


3.   This Court has jurisdiction over this lawsuit pursuant to 28 U.S.C. §1331

     because it involves questions under federal law under Title VII and 18

     U.S.C.A. §§ 1591.

4.   Venue in this judicial district is proper pursuant to 28 U.S.C. §1391(b) and 42

     U.S.C. §2000e-5(f)(3) because substantial part of the acts or omissions giving

     rise to Plaintiff’s claims occurred in Schuylkill County, Pennsylvania within

     the Middle District of Pennsylvania, and Defendants are subjected to personal

     jurisdiction here.


           EXHAUSTION OF ADMINISTRATIVE REMEDIES


5.   On August 24, 25, and 27, 2020, Plaintiffs timely filed charges of

     discrimination with the U.S. Equal Employment Opportunity Commission

     (“EEOC”) and dual filed with the Pennsylvania Human Relations
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 3 of 75




      Commission (“PHRC”) alleging violations of Title VII, the Pennsylvania

      Human Relations Act, 43 P.S. §§ 951-963 (“PHRA”), and Pennsylvania state

      laws.

6.    Plaintiffs have timely filed this action and have complied with all

      administrative prerequisites to bring this lawsuit.

7.    On February 9, 2021, Plaintiffs requested a “Notice of Right to Sue” letter

      from the EEOC.

8.    On February 23, 2021, Plaintiff again requested a “Notice of Right to Sue”

      letter from the EEOC.

9.    Plaintiffs have not yet received a “Notice of Right to Sue” letter from the

      EEOC.”

10.   Plaintiffs’ PHRA claims are still pending.

11.   Plaintiffs’ PHRA and claims will be ripe on or before August 27, 2021.

12.   However, as one hundred and eighty days has elapsed since the filing of

      Plaintiff’s Charges of Discrimination with the administrative agencies,

      Plaintiffs have made two attempts to obtain a “Notice of Right to Sue” letter

      from the EEOC, Defendants have continued to violate Plaintiffs’ Title VII

      rights, Plaintiffs argue that in interest of justice this Complaint should be

      deemed ripe for filing.
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 4 of 75




                                         PARTIES


13.   That at all times relevant hereto, Plaintiff Jane Doe, (hereinafter referred to as

      “Plaintiff Doe”) was an individual female, residing in Schuylkill County in

      the Commonwealth of Pennsylvania.

14.   Plaintiff Jane Doe is referred to herein as Plaintiff Doe due to the extreme

      hardship such revelation of her identity would cause and the need to protect

      victims of sexual crimes.

15.   That at all times relevant hereto, Plaintiff Jane Doe 2, (hereinafter referred to

      as “Plaintiff Doe 2”) was an individual female, residing in Schuylkill County

      in the Commonwealth of Pennsylvania.

16.   Plaintiff Jane Doe 2 is referred to herein as such, due to the extreme hardship

      such revelation of her identity would cause and the need to protect victims of

      sexual crimes.

17.   That at all times relevant hereto, Plaintiff Jane Doe 3 (hereinafter referred to

      as “Plaintiff Doe 3”) was an individual female, residing in Schuylkill County

      in the Commonwealth of Pennsylvania.

18.   Plaintiff Doe 3 is referred to herein as such, due to the extreme hardship such

      revelation of her identity would cause and the need to protect victims of sexual

      crimes.
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 5 of 75




19.   That at all times relevant hereto, Plaintiff Jane Doe 4, (hereinafter referred to

      as “Plaintiff Doe 4”) was an individual female, residing in Schuylkill County

      in the Commonwealth of Pennsylvania

20.   Plaintiff Doe 4 is referred to herein as such, due to the extreme hardship such

      revelation of her identity would cause and the need to protect victims of sexual

      crimes.

21.   Defendant Schuylkill County (hereinafter referred to as “Defendant SC”), is a public

      entity duly organized and existing pursuant to the laws of the Commonwealth of

      Pennsylvania.

22.   At all relevant times, Defendant SC has continuously been, and is currently, doing

      business in the Commonwealth of Pennsylvania and has continuously had at least

      fifteen (15) employees.

23.   That at all relevant times, Defendant SC has continuously been an employer engaged

      in an industry affecting commerce within the meaning of Section 701(b), (g) and (h)

      of Title VII, 42 U.S.C. §§ 2000 (e), (g), and (h).

24.   That at all times material hereto, Defendant SC conducted business in Schuylkill

      County, employing four or more persons within the Commonwealth of Pennsylvania,

      and falls within the reach of the Pennsylvania Human Relations Act (PHRA), 43 P.S.

      § 955 (a).
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 6 of 75




25.   That at all times material, Defendant George Halcovage (hereinafter referred to as

      “Defendant Halcovage”) was a County Commissioner and Chairman of the

      Commissioners.

26.   That at all times material, Defendant Halcovage had hiring, supervisory and firing

      authority over the Plaintiffs.

27.   That at all times material, Defendant Glenn Roth, Esquire (hereinafter referred to as

      “Defendant Roth”) was First Assistant County Solicitor and Risk Manager for

      Defendant SC.

28.   That at all times material, Defendant Roth, had hiring, supervisory and firing

      authority over the Plaintiffs.

29.   That at all times material, Defendant Gary Bender (hereinafter referred to as

      “Defendant Bender”) was County Administrator for Defendant SC.

30.   That at all times material, Defendant Roth, had hiring, supervisory and firing

      authority over the Plaintiffs.

31.   That at all times material, Defendant Doreen Kutzler (hereinafter referred to as

      “Defendant Kutzler”) was a representative of Human Resources.

32.   That at all times material, Defendant Kutzler, had hiring, supervisory and firing

      authority over the Plaintiffs.

33.   That at all times material, Defendant Heidi Zula (hereinafter referred to as “Defendant

      Zula”) was a representative of Human Resources
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 7 of 75




34.   That at all times material, Defendant Zula, had hiring, supervisory and firing

      authority over the Plaintiffs.

35.   At all times material, Defendants were the joint employers of Plaintiffs.


                                       MATERIAL FACTS


36.   On or around November 2011, Defendant SC hired Plaintiff Doe 3 as a Tax Claim

      Director.

37.   Sometime thereafter, Defendant SC hired Plaintiff Doe 4.

38.   Almost immediately after being hired, Defendant Halcovage told Plaintiffs Doe 3 and

      Doe 4 that if they wanted a raise or to receive promotions in their employment with

      Defendants, they would have to change their political party to Republican.

39.   Plaintiffs Doe 3 and Doe 4 reluctantly did as they were instructed for fear that their

      jobs would be in jeopardy if they refused and additionally that their promotion

      opportunities would be limited if they refused.

40.   Shortly thereafter, Defendant Halcovage requested that Plaintiffs Doe 3 and Doe 4

      circulate petitions for Defendant Halcovage to be placed on the ballot for various

      offices that he ran for.

41.   On one occasion, Defendant Halcovage asked that Plaintiff Doe 3 work a polling

      place.
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 8 of 75




42.   Plaintiff Doe 3 was required to hand out flyers to voters on their way into their polling

      place.

43.   Around January 2012, Defendant Halcovage started his term as County

      Commissioner.

44.   Almost immediately after his reelection, Defendant Halcovage began frequently

      visiting the tax claim’s office and subjecting the department and the female

      employees to unwelcome and unwanted sexual comments and/or demeaning and

      discriminatory sexist comments.

45.   By way of example, but by no means an extensive list, Defendant Halcovage told

      Plaintiff Doe 3 that Jim McNulty thinks, “you are really good-looking.”

46.   Defendant Halcovage made this comment when Plaintiff Doe 3 and Defendant

      Halcovage were alone in her office.

47.   Defendant Halcovage’s comment and conduct made Plaintiff Doe 3 extremely

      uncomfortable.

48.   Defendant Roth, on numerous occasions told Plaintiff Doe 3, “[w]e’re going to have

      to talk to [Defendant Halcovage] about his behavior.”

49.   Upon information and belief, Defendant Roth was referring to Defendant Bender and

      himself.
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 9 of 75




50.   Upon information and belief, neither Defendant Roth nor Defendant Bender never

      took any corrective action in regard to Defendant Halcovage unlawful and

      discriminatory comment.

51.   By way of further example, in 2012 or 2013 Plaintiff Doe learned that an employee

      of Defendant SC, Tom Gallagher, had been accused of sexual harassment.

52.   Plaintiff Doe 3 stated to Respondent Halcovage, “I bet Tom did sexually harass Pam.

      He once said to me while I was bending down, ‘hey little girl while you are down on

      your knees, I have a job for you’.”

53.   Plaintiff Doe 3 made it very obvious that the behavior of Tom Gallagher had been

      sexual harassment.

54.   Defendant Halcovage at a later date then repeated Tom Gallagher’s statement to

      Plaintiff Doe 3.

55.   On another occasion Defendant Halcovage made a sexually charged comment.

56.   Pam Biddle, the female employee of Defendant SC who had been sexually harassed

      by fellow Defendant SC employee, Tom Gallagher, was within proximity to hear the

      comment.

57.   Defendant Halcovage responded, “I know to who and what I can say.”

58.   Upon information and belief, Defendant Halcovage believed the rules and law did

      not equally apply to his comments and conduct and was clearly aware that he had

      control over certain people in particular, women.
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 10 of 75




59.   By way of further example, Plaintiff Doe 3 often observed Plaintiff Doe 4 eating a

      freeze pop.

60.   Plaintiff Doe 4 often ate freeze pops after her daily runs to ward off dehydration.

61.   On one occasion Plaintiff Doe 3 overheard Defendant Halcovage tell Plaintiff Doe 4,

      “[w]ow I like the way your mouth is around that.”

62.   As a result of the humiliation and embarrassment this caused her, Plaintiff Doe 4

      purchased a small bowl to keep at her desk so that if Defendant Halcovage came to

      her office while she was eating the freeze pop, she could put it in the bowl until he

      left.

63.   On another occasion Defendant Halcovage said, “[t]hat’s a big one.”

64.   Plaintiff Doe 4 reported Defendant Halcovage’s behavior to her supervisor Plaintiff

      Doe 3 who reported the unlawful behavior to Defendant Roth.

65.   Upon information and belief, Defendant Roth never took any corrective action

      regarding Defendant Halcovage unlawful and discriminatory comment.

66.   On one occasion, Defendant Halcovage purchased freeze pops for the office.

67.   When Defendant Halcovage dropped them off at Plaintiff Doe 4’s office he stated,

      “these are BIG ONES,” and chuckled.

68.   On numerous occasions Defendant Halcovage would bring families with children

      into the tax claim’s office.

69.   Defendant Halcovage would give them freeze pops as a treat.
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 11 of 75




70.   Defendant Halcovage would ask Plaintiff Doe 4 to cut open freeze pop for the

      children.

71.   When Plaintiff Doe 4 did so before he asked, Defendant Halcovage would state,

      “[s]ee how I have her trained.”

72.   Defendant Halcovage’s behavior made Plaintiff Doe 4 feel demeaned, embarrassed,

      and emotionally distraught.

73.   By way of further example, Plaintiff Doe 4’s husband would often pick her up to take

      her to lunch.

74.   On one occasion, Plaintiff Doe 4 walked into the Commissioner’s office after

      returning from lunch with her husband.

75.   Defendant Halcovage knew Plaintiff Doe 4 had been at lunch with her husband.

76.   When Plaintiff Doe 4 walked into the Commissioner’s Office, Defendant Halcovage

      said “where did you go after lunch? Were you and [your husband] parking?”

77.   Upon information and belief, parking is a term used for parking your car in order to

      engage in sex.

78.   When Plaintiff Doe 4 replied “no”, Defendant Halcovage stated “what’s all over your

      lips?”

79.   Upon information and belief, Defendant Halcovage was implying that Plaintiff Doe

      4 had just performed oral sex on her husband.
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 12 of 75




80.   Numerous other individuals were in the Commissioner’s Office and heard Defendant

      Halcovage make these statements.

81.   A number of the individuals even laughed.

82.   Defendant Halcovage’s comments made Plaintiff Doe 4 humiliated, uncomfortable,

      and distraught.

83.   After this, Defendant Halcovage’s comments about “parking” became very regular.

84.   Plaintiff Doe 4, on numerous occasions, reported Defendant Halcovage’s behavior to

      Defendant Roth.

85.   Upon information and belief, Defendant Roth and Defendant Bender were aware of

      these comments and failed to adequately investigate of address the unlawful conduct.

86.   By way of further example, upon information and belief, around 2013 or 2014,

      Annie Morrissey, Defendant Halcovage and Defendant Halcovage’s wife

      were at a fundraiser.

87.   Upon information and belief, Annie Morrissey approached Defendant

      Halcovage’s wife and told her that Kelly Macalonis had been “blowing

      [Defendant Halcovage] in his office.”

88.   Upon information and belief, Kelly Macalonis reported sexual harassment to

      Defendant SC employees.

89.   Upon information and belief, Respondent Roth and Respondent Bender knew

      about the reports by Kelly McAlonis.
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 13 of 75




90.   Upon information and belief, no disciplinary action was taken against

      Respondent Halcovage nor was any action taken to prevent Respondent

      Halcovage from engaging in similar behavior in the future.

91.   On or around February 2014, Defendant SC hired Plaintiff Doe as a Clerk One.

92.   Almost immediately, Defendant Halcovage began visiting the mailroom on a daily

      basis.

93.   Around the same time Plaintiff Doe’s coworkers began making inappropriate and

      unlawful comments including but not limited to, “if you want a full-time position

      speak with George he is a sucker for pretty girls.”

94.   Shortly thereafter, Defendant George began sexually harassing Plaintiff Doe with

      repeated and unwelcome comments regarding her physical appearance.

95.   By way of example, but by no means an extensive list, Defendant Halcovage would

      make comments to Plaintiff Doe almost daily and multiple times per day such as:

      “You’re so beautiful,” “You’re so gorgeous…I bet everyone tells you that;” “You are

      really a knock-out;” “You are a very beautiful woman,” You are a jaw dropper,”

      “You are a headturner,” and “You’ve got that wow/it factor.”

96.   As time progressed the frequency and intensity of Defendant Halcovage’s comments

      increased.

97.   Around, July of 2014, Defendant Halcovage called Plaintiff Doe into his office.

98.   Defendant Halcovage had Plaintiff Doe shut the door behind her.
        Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 14 of 75




99.   Once alone, Defendant Halcovage produced a picture that appeared to be printed

      from Plaintiff Doe’s personal and private Facebook page.

100. The picture was of Plaintiff Doe and her colleague and friend Plaintiff Doe 2, holding

      a sign, for Brian Rich’s Senate campaign.

101. Defendant Halcovage indicated that members of Defendant SC’s staff were not

      happy about the picture and it needed to be removed from Plaintiff Doe’s Facebook,

      leaving Plaintiff Doe self-conscious and wary about how it may impact her job.

102. Defendant Halvocage went on to discuss Plaintiff Doe’s future with Defendant SC.

103. Defendant Halcovage implied that Plaintiff Doe’s future was not guaranteed but that

      he had her back and as long as she stuck with him, she would be fine further

      exacerbating her feelings of self-consciousness.

104. Around the end of 2014 or early 2015, Defendant Halcovage requested that Plaintiff

      Doe work a Republican Party fundraiser.

105. Plaintiff Doe, felt unable to decline due to Defendant Halcovage’s position and thus,

      agreed.

106. Plaintiff Doe was stationed at the coatroom.

107. Defendant Halcovage purchased and brought Plaintiff Doe a few drinks.

108. Defendant Halcovage was aware that Plaintiff Doe struggled with an alcohol

      problem.
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 15 of 75




109. Numerous times throughout the event, Plaintiff Doe caught Defendant Halcovage

      staring at her with piercing eyes.

110. Defendant Halcovage’s behavior made Plaintiff Doe uncomfortable and

      embarrassed.

111. At the end of the fundraiser Defendant Halcovage asked Plaintiff Doe if he could

      walk her to her car.

112. Again, feeling pressure by Defendant Halcovage’s position at Defendant SC, within

      the Republican party, and in the community, and not wanting to appear disagreeable,

      Plaintiff Doe agreed.

113. Once at Plaintiff Doe’s car, Defendant Halcovage pulled Plaintiff Doe in and kissed

      her.

114. Plaintiff Doe was not immediately sure how she felt and was unsure how to react.

115. Plaintiff Doe got in her car and went home.

116. Around late 2014 early 2015, Plaintiffs began witnessed Defendant Halcovage, on

      numerous occasions, make unlawful comments to or about Plaintiff Doe’s

      supervisor, Ginny Murray.

117. Defendant Halcovage made statements including but not limited to, “I’m going to

      make Ginny cry,” “Ginny is a carpet muncher,” and “Ginny is a lesbian.”

118. These comments were often made directly to or in the presence of Defendant Roth

      and/or Defendant Bender.
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 16 of 75




119. Defendants Roth and Bender did not reprimand Defendant Halcovage nor tell him

      the behavior was inappropriate.

120. Upon information and belief, neither Defendant Roth nor Defendant Bender

      conducted any investigation, did not report Defendant Halcovage’s behavior to HR,

      they did not ask Ms. Murray if the comments and conduct were unwelcome, nor did

      they take any remedial action.

121. Defendant Roth and Defendant Bender’s failure to act left Plaintiffs feeling that

      reporting Defendant Halcovage unlawful treatment of them would be futile.

122. Around the same time Defendant Halcovage told Plaintiff Doe 3, on numerous

      occasions, “everyone gossips about me sleeping with [Plaintiff Doe].” and

      Defendant Halcovage would then say, “[r]eally, look at me and look at her.

123. Plaintiff Doe 3 felt that Defendant Halcovage’s comments were inappropriate.

124. Plaintiff Doe 3 informed Defendant Halcovage, “I’ve never heard that from

      anyone but you.”

125. Plaintiff Doe 2 was hired in or around December of 2014.

126. Almost immediately, Defendant Halcovage began subjecting Plaintiff Doe 2 to

      unwelcome and unwanted sexual comments and/or demeaning and discriminatory

      sexist comments.

127. By way of example, but by no means an extensive list, Defendant Halcovage would

      make comments to Plaintiff Doe 2 almost daily and multiple times per day such as:
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 17 of 75




      “You’re so beautiful,” “You are a jaw dropper,” “You are a head turner,” and

      “You’ve got that wow/it factor.”

128. Defendant Halcovage often would also state, “woah,” or “woah look at that [article

      of clothing].”

129. Defendant Halcovage made these statements while looking Plaintiff Doe 2 up and

      down.

130. Defendant. Halcovage would often say, “if you and I were to get together that would

      be something,” “imagine if you and I were to get together, that would ruffle some

      feathers,” and “if we got together that would really piss [Plaintiff Doe] off.”

131. This caused Plaintiff Doe 2 difficulty with her colleagues.

132. By way of example, and by no means and exhaustive list, during Plaintiff Doe 2’s

      first years of employment with Defendant SC her female colleagues ignored her,

      responding with one-word answers when their job duties required interaction.

133. Plaintiff Doe 2 took this personally and was very distraught by her colleagues’

      behavior.

134. Around November or December 2015, Karen Hayes, one of Plaintiff Doe 2’s

      colleagues, approached Plaintiff Doe 2 and explained, that Defendant Halcovage has

      told Plaintiff Doe 2’s coworkers that Plaintiff Doe 2 was, “one of his girls and in his

      inner sanctum.”
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 18 of 75




135. By mid-2015, Defendant Halcovage’s sexual harassment of Plaintiff Doe 2

      significantly intensified.

136. By way of example and by no means an exhaustive list, around September 21, 2015,

      Defendant Halcovage sent Plaintiff Doe 2 an email during work hours that stated,

      “eggs with a special sauce…..hmmmm.”

137. Upon information and belief, Defendant Halcovage was attempting to compare

      Plaintiff Doe 2’s breakfast, eggs benedict, to male semen.

138. By way of further example and by no means an exhaustive list, numerous colleagues

      of Plaintiff Doe 2’s approached her on various occasions and asked if she was

      sleeping with Defendant Halcovage.

139. Around mid-2015, Plaintiff Doe 3 began hearing rumors that Plaintiff Doe 2 was

      sleeping with Defendant Halcovage.

140. Upon information and belief, Defendant Halcovage was spreading rumors that he

      was engaged in sexual relations with Plaintiff Doe 2.

141. By way of example, Defendant Halcovage, Plaintiff Doe 2, and Plaintiff Doe 2’s then

      husband all attended the same event.

142. Defendant Halcovage stated to Plaintiff Doe 2’s then husband, “thanks for letting me

      USE your wife for the last four hours.”

143. Upon information and belief, Defendant Halcovage was insinuating he had been

      having sex with Plaintiff Doe 2.
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 19 of 75




144. Defendant Roth was present and overheard Defendant Halcovage’s statement.

145. The next day, Defendant Roth told Plaintiff Doe 3 how uncomfortable Defendant

      Halcovage’s statements made him.

146. Furthermore, Defendant Roth acknowledged that Defendant Halcovage made the

      statement sexual and said, “[Defendant Halcovage] didn’t have to say it that way.”

147. Upon information and belief, Defendant Roth did not conduct an investigation, did

      not report Defendant Halcovage’s behavior to HR, nor did he take any remedial

      action.

148. Defendant Halcovage’s behavior negatively impacted Plaintiff Doe 2’s romantic

      relationships due to his incessant phone calls, text messages, and appearances at her

      home.

149. Thus, Plaintiff attempted to reject Defendant Halcovage’s physical advances and

      discriminatory and sexist comments.

150. However, this only resulted in retaliation on the part of Defendant Halcovage.

151. By way of example and by no means an exhaustive list, around May 2016, Plaintiff

      Doe had rejected Defendant Halcovage’s physical advances.

152. Around the same time courthouse employees were given backpay.

153. Plaintiff Doe 2 did not similarly receive backpay.
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 20 of 75




154. Upon information and belief, Defendant Halcovage had instructed Deborah Twigg,

      then HR Director, not to include Plaintiff Doe 2 in the group of individuals who

      received backpay.

155. Defendant Halcovage on numerous occasions showed up at Plaintiff Doe 2’s

      personal residence, her parents’ home, or the homes of her close friends.

156. By way of example and by no means an exhaustive list, around July 2016, Plaintiff

      Doe 2’s in-laws were having a July 4th BBQ.

157. Defendant Halcovage, uninvited, showed up at Plaintiff Doe 2’s in-laws house.

158. Defendant Halcovage, then demanded that Plaintiff Doe 2 go with him and, “stay the

      course.”

159. Plaintiff Doe 2 was unsure what Defendant Halcovage was referring to when he said,

      “stay the course.”

160. Defendant Halcovage refused to take no for an answer and eventually Plaintiff Doe

      2 reluctantly agreed to go with Defendant Halcovage.

161. Defendant Halcovage’s appearances at her home and the homes of her family and

      friends was unwelcome and Plaintiff Doe 2 had never extended an invitation to

      Defendant Halcovage.

162. By way of further example, on another occasion Defendant Halcovage took Plaintiff

      Doe 2 to a picnic where there was a group of male bikers.
        Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 21 of 75




163. Defendant Halcovage told the group to, “watch out for [Plaintiff Doe 2] she will take

       you for a ride.”

164. Defendant Halcovage’s comments and conduct made Plaintiff Doe 2 extremely

       uncomfortable and embarrassed.

165. Around July 2017, Plaintiff Doe 2 and her husband divorced.

166. Upon information and belief, Plaintiff Doe 2’s husband believed she was sleeping

       with Defendant Halcovage which led to their divorce.

167. During this time Plaintiff Doe 2’s close friend, Plaintiff Doe, was also the subject of

       unwanted sexual advances from Defendant Halcovage.

168. When Plaintiff Doe would rebuff Defendant Halcovage’s physical advances or

       Plaintiff Doe would oppose the unlawful comments and conduct Defendant

       Halcovage would respond by taking adverse employment actions against Plaintiff

       Doe 2.

169. Around 2017, Defendant Halcovage called Plaintiff Doe 2 into his office.

170. While Plaintiff Doe 2 was in Defendant Halcovage’s office he answered his phone.

171. Defendant placed the phone on speaker and Plaintiff Doe 2 could hear Defendant

       Halcovage’s wife.

172. When Defendant Halcovage told his wife that Plaintiff Doe 2 was in his office, his

       wife responded, “what is that whore doing in there?”
        Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 22 of 75




173. Upon information and belief, Defendant had told his wife lies about Plaintiff Doe 2’s

      sexual promiscuity.

174. Plaintiffs felt compelled to maintain a good relationship with Defendant to keep their

      jobs.

175. By March of 2015, Defendant Halcovage’s sexual harassment of Plaintiff Doe

      significantly intensified.

176. In late 2015 Plaintiff Doe ’s supervisors began warning Plaintiff Doe about Defendant

      Halcovage.

177. By way of example but by no means an exhaustive list, Commissioner Gary Hess

      told Plaintiff Doe, “you never have to be alone in George’s office with him.”

178. Upon information and belief, Commissioner Hess knew of or was fearful of

      Defendant Halcovage’s propensities and inappropriate behavior.

179. Around March of 2015, Plaintiff Doe and Plaintiff Doe 2 attended a political

      fundraiser at Defendant Halcovage’s request.

180. Plaintiff Doe and Doe 2, feeling unable to decline due to Defendant Halcovage’s

      position, agreed.

181. Defendant Halcovage insisted on driving Plaintiff Doe home.

182. Defendant Halcovage’s behavior made Plaintiff Doe 2 uncomfortable and

      embarrassed.
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 23 of 75




183. Upon arriving at Plaintiff Doe’s home Defendant Halcovage began aggressively and

      inappropriately flirting with Plaintiff Doe and became verbally and physically

      affectionate.

184. Defendant Halcovage began kissing Plaintiff Doe and ultimately unzipped his own

      pants and exposed his penis.

185. Defendant Halcovage was insinuating that he wanted Plaintiff Doe to perform oral

      sex on him.

186. Plaintiff Doe, feeling emotionally overwhelmed and uncomfortable, due to

      Defendant Halcovage’s behavior, his substantial position with the county and within

      the community, and his position of authority over her, begrudgingly performed oral

      sex on Defendant Halcovage.

187. After dropping off Plaintiff Doe, Defendant Halcovage then began calling Plaintiff

      Doe 2 incessantly demanding to know where she was and who she was with.

188. Thereafter, Defendant Halcovage routinely showed up at Plaintiff Doe’s personal

      residence; often late at night with alcohol or early in the morning which caused

      Plaintiff Doe to be late for work.

189. Plaintiff Doe had not invited Defendant Halcovage, and his presence was

      unwelcome.

190. On a few occasions Plaintiff Doe reluctantly agreed to permit Defendant to come to

      her home.
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 24 of 75




191. These occasions were the result of manipulation tactics such as, but not limited to,

      Defendant telling Plaintiff Doe that he had pertinent information and intimate details

      that needed to be discussed immediately in person with Plaintiff Doe.

192. Additionally, Plaintiff Doe felt compelled to maintain a good relationship with

      Defendant in order to keep her job secure

193. On many occasions Defendant Halcovage engaged in similar behavior to that of the

      night of the Republican Dinner event.

194. After a few months Defendant Halcovage escalated his sexual advances from

      requests for oral sex to advances for intercourse.

195. When Plaintiff Doe would rebuff Defendant Halcovage’s physical advances he

      would respond by interjecting himself in Plaintiff Doe’s personal and work life

      making her feel threatened.

196. By way of example and by no means an exhaustive list, Defendant Halcovage would

      start showing up at Plaintiff Doe’s home when her kids where there, he would

      repeatedly call and text Plaintiff Doe and Plaintiff Doe’s friend, Plaintiff Doe 2.

197. By way of further example, he would drive past both Plaintiff Doe and her best

      friend’s home to locate them, and he would repeatedly call Plaintiff Doe’s work

      phone for non- legitimate business reasons and often just sing into the phone.
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 25 of 75




198. Defendant Halcovage even joined Plaintiff Doe’s gym where she workout during her

      personal time to try and relieve herself of the emotional distress she experienced due

      to Defendants’ behavior.

199. Plaintiff Doe stopped working out due to Defendant Halcovage’s presence there.

200. Defendant Halcovage’s behavior negatively impacted Plaintiff Doe’s romantic

      relationships due to his incessant phone calls, text messages, and appearances at her

      home.

201. Plaintiff Doe 2, a colleague also working under Defendant Halcovage, would often

      find herself the recipient of harassment or retaliation in close temporal proximity to

      when Plaintiff Doe would rebuff Defendant Halcovage’s sexual advances, further

      affirming Plaintiff Doe’s fears of losing her job if she did not comply with Defendant

      Holcovage’s sexual advances.

202. Beginning in late 2015, Defendant Halcovage continued making comments to

      Plaintiff Doe that caused her to fear for her job if she did not continue in the physical

      relationship that Defendant Halcovage desired.

203. By way of example and by no means an exhaustive list, Defendant Halcovage would

      make statements about what Plaintiff Doe could and could not do, that, “he was the

      only one who believed in her at the courthouse,” and, “she better be careful or she

      might not have a job.”

204. Defendant Halcovage’s behavior distressed Plaintiff Doe greatly.
        Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 26 of 75




205. Plaintiff Doe began to withdraw from engaging in healthy work relationships.

206. Eventually she began withdrawing from her personal relationships.

207. Plaintiff Doe’s personal life suffered greatly.

208. By way of example but by no means an exhaustive list, Plaintiff Doe’s boyfriend

       began questioning her relationship with Defendant Halcovage.

209. Plaintiff Doe’s boyfriend despised Defendant Halcovage and eventually Plaintiff

       Doe’s relationship with her boyfriend ended as a result of Defendant Halcovage

       aggressive, sexist, controlling and unlawful behavior.

210. Plaintiff Doe’s relationship with her children also declined.

211. Plaintiff Doe found it impossible to have any boundaries with Defendant Halcovage.

212. Defendant Halcovage was still showing up to her home, making sexual advances

       towards Plaintiff Doe, engaging in physical relations through mental control,

       intimidation and manipulation, with Plaintiff Doe, despite her clear desire not to, and

       was requesting her presence both at his political fundraisers and his home for the

       purpose of his sexual gratification.

213. Plaintiff Doe 3 would also find Defendant Halcovage became a roadblock in her

       duties as tax claim director after she opposed Defendant Halcovage’s unlawful

       behavior.

214. By way of example, around April or May of 2016 there was a position in tax claims

       that was vacant and needed to be filled.
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 27 of 75




215. The normal procedure to fill a vacant position is to have the Human Resources office

      post the vacancy.

216. However, Defendant Halcovage told Plaintiff Doe 3 that he wanted to discuss with

      the other two commissioners whether the position needed to be filled.

217. Plaintiff Doe 3 asked on numerous occasions that Defendant Halcovage meet with

      her because Defendant SC was headed for a remarkably busy “Upset Sale” season

      and discuss the filling the position.

218. Plaintiff Doe 3 sent Defendant Halcovage a final email informing Defendant

      Halcovage that she would speak to the other two commissioners if he did not reply

      by a certain time.

219. Within hours of Plaintiff Doe 3 sending the email, Defendant Halcovage had the

      position posted.

220. Defendant Roth, shortly thereafter approached Plaintiff Doe 3 and told her, “you have

      one pissed off commissioner,” and Defendant Halcovage is furious because Plaintiff

      Doe 3 was, “not loyal.”

221. Upon information and belief, Defendant Roth did not conduct an investigation, did

      not report Defendant Halcovage’s behavior to HR, nor did he take any remedial

      action.

222. Upon information and belief, Defendant Halcovage often stalled filling a position so

      that he could be the one to control who would be hired for the position.
        Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 28 of 75




223. Furthermore, upon information and belief, Defendant Halcovage also did so to

       Plaintiff Doe 3 when there were vacant positions that she constantly needed to seek

       him out for approval

224. Defendant Halcovage refused to speak directly to Plaintiff Doe 3 for almost a full

       year.

225. As a result, Plaintiff Doe 3 found it increasingly difficult to fulfill her duties.

226. Around July of 2016, Plaintiff Doe 3 overheard Defendant Halcovage state, “she’s

       not the smartest tool in the shed.”

227. Upon information and belief, Defendant Halcovage was referring to Deni Sadusky

228. Upon information and belief, Defendant Halcovage made this statement because

       Deni Sadusky was a female.

229. Upon information and belief, during 2016 through 2019 supervisors such as

       Defendant Glenn Roth and Defendant Gary Bender witnessed inappropriate and

       unlawful sexual discrimination by Defendant Halcovage and took no action to

       prevent or stop it.

230. During Plaintiffs’ employment with Defendant SC a new sexual harassment policy

       was published.

231. After the new sexual harassment policy was issued all employees of Defendant SC

       were required to participate in a training.
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 29 of 75




232. Upon information and belief, Defendant Halcovage signed a form attesting to the fact

      that he completed the sexual harassment training.

233. Plaintiff Doe 3, curious if Defendant Halcovage had finished the training, inquired

      with Defendant Roth.

234. Defendant Roth immediately, without having to check any records stated,

      “Defendant Halcovage never finished the training.”

235. Upon information and belief, Defendant Halcovage never complete the sexual

      harassment training.

236. Upon information and belief, Defendants Roth and Bender knew this and did nothing

      about it.

237. At the end of the training there was a quiz

238. Defendant Halcovage approached Plaintiff Doe 4 and stated, “I see you flunked. I see

      you got number sixty-nine (69) wrong.”

239. Upon information and belief, there was no sixty-nine (69) questions on the quiz.

240. Defendant Halcovage chose that number because of a sexual position often referred

      to as 69’ing.

241. Plaintiffs’ colleagues witnessed frequent explosive behaviors, including Defendant

      Halcovage’s use of foul language and fits of rage and screaming in the workplace and

      in his office.
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 30 of 75




242. Upon information and belief, Plaintiffs’ colleagues witnessed frequent explosive

      behaviors, including Defendant Halcovage’s use of foul language and fits of rage and

      screaming in the workplace and in his office.

243. On one occasion there was miscommunication surrounding Plaintiff Doe 4’s

      payment for working the elections polls

244. Upon information and belief, there were discussions between Defendant Bender,

      Defendant Roth and Defendant Halcovage.

245. The afternoon after the election, Defendant Bender told Defendant Roth that Plaintiff

      Doe 4 would not receive pay.

246. Defendant Roth stated to Plaintiff Doe 4, “I am not fighting for you.”

247. Defendant Roth’s statement was made in a degrading tone.

248. Plaintiff Doe 4 was so upset by Defendant Roth’s tone of voice that it brought her to

      tears.

249. Upon information and belief, Defendant Roth would not have similarly reacted if

      Plaintiff Doe 4 was a male.

250. By way of further example, Plaintiffs observed Defendant Halcovage making

      obscene jokes, ask Plaintiffs’ female colleagues to sit on bouncing ball chairs, and

      force Plaintiffs’ and their female colleagues to take photos with him for which he

      would put his arms around the females.

251. These photos humiliated and caused Plaintiffs extreme distress.
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 31 of 75




252. Upon information and belief, the other females were uncomfortable with the photos

      and Defendant Halcovage’s physical contact.

253. Upon information and belief, Defendant Halcovage shared these photos with male

      colleagues including but not limited to Defendant Roth and Defendant Bender.

254. In or around August 2016, Defendant Halcovage ordered Plaintiff Doe 2 to go to the

      President Trump Rally.

255. Defendant Halcovage was able to use his position within the political party to skip

      the security line.

256. Defendant Halcovage then stated to Plaintiff Doe 2, “[a]nd you didn’t even have to

      have to hike up your skirt..”

257. Plaintiff Doe 2 felt degraded and humiliated by Defendant Halcovage’s statement.

258. By way of example but by no means an exhaustive list, Defendant Halcovage would

      come into Plaintiff Doe’s office during business hours and would sit in the

      chair directly across from Plaintiff Doe.

259. Defendant Halcovage would then look at Plaintiff Doe and with piercing eyes

      and a grin on his face look Plaintiff Doe up and down in a sexual manner and

      then shake his head as if approving of her physical appearance.

260. By way of further example, Defendant Halcovage would summon her to his

      office often for nothing other than just to stare at Plaintiff Doe.
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 32 of 75




261. On at least on occasions Defendant Halcovage had Plaintiff Doe come in close

      physical proximity to his person so that she, “could smell his cologne.”

262. Plaintiff Doe told him Defendant Halcovage she was, “really busy and it better

      be important because her supervisor already hated her.”

263. Defendant Halcovage on numerous occasions parked his car in places where

      Plaintiffs would have to walk by when leaving for lunch.

264. On multiple other occasions, Defendant Halcovage would pull Plaintiff Doe into the

      boardroom in the courthouse, lock the door, and begin kissing her.

265. Plaintiff Doe repeatedly told Defendant Halcovage that she did not want to engage in

      such behavior and that it was inappropriate.

266. On numerous occasions Defendant Halcovage gave Plaintiff Doe gifts including but

      not limited to a necklace, massage oil, cash, and condoms.

267. On more than one occasion these gifts were given to Plaintiff Doe during work hours.

268. Defendant Halcovage also had wine delivered to Plaintiff Doe’s home.

269. Upon information and belief, Defendant Roth and /or other supervisory employees

      of Defendant SC witnessed Defendant Halcovage take Plaintiff Doe into the

      boardroom alone.

270. Additionally, Defendant Roth, on numerous occasions witnessed Defendant

      Halcovage take various females into an empty office located in a deserted location in

      the courthouse.
        Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 33 of 75




271. Upon information and belief, Defendant Roth knew that Defendant Halcovage was

       likely attempting to engage in sexual relations with the various female employees of

       Defendant SC.

272. Upon information and belief, Defendant Roth never reported what he observed, nor

       did he take any action to prevent further unlawful conduct on Defendant Halcovage’s

       part.

273. Defendant Halcovage also, on numerous occasions hid in a closet and leered at

       Plaintiff Doe while she was conducting routine business for Respondent SC.

274. Defendant even went so far as to follow her to Plaintiff Doe to a licensing course in

       Harrisburg and stared and her through a large glass window while Plaintiff Doe was

       in the course.

275. Plaintiff Doe was fearful of retaliation and reprisal if she were to oppose Defendant’s

       unlawful conduct.

276. Defendant Halcovage through his words and behavior had made it evident that he

       was a powerful man in the Republican Party and in Schuylkill County.

277. A single mother, Plaintiff Doe could not afford to lose her job and health benefits

       should Defendants retaliate in the form of termination.

278. Additionally, supervisors such as Defendant Glenn Roth, Defendant Gary Bender,

       and Ginny Murray witnessed inappropriate and unlawful sexual harassment by

       Defendant Halcovage and took no action to prevent or stop it.
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 34 of 75




279. Around 2018, Defendant Halcovage called Plaintiff Doe and asked her to meet him

      at the courthouse.

280. The courthouse was closed due to it being a weekend or a holiday.

281. Plaintiff Doe reluctantly agreed.

282. Upon arrival, Defendant Halcovage whisked her into the building and then pulled her

      into the tax filing room.

283. Defendant Halcovage began kissing her, and then forcibly pushed Plaintiff Doe down

      towards the floor pushing her head towards his crotch as he unzipped his pants and

      exposed his penis.

284. Defendant Halcovage then forcibly cause Plaintiff Doe to performi oral sex on

      Defendant Halcovage.

285. Plaintiff Doe was so disgusted and distraught that she got up and ran from the

      Courthouse.

286. Plaintiff Doe felt overwhelmingly distressed, disturbed, embarrassed and degraded.

287. Plaintiff Doe , so distraught and disgusted by Defendant Halcovage’s behavior, often

      times found herself unable to control her emotions and was brought to tears.

288. Throughout the course of Plaintiff Doe’s employment with Defendants, it became

      obvious and clear to Plaintiff Doe’s colleagues that she was experiencing a traumatic

      situation in her life and noticed behaviors that exhibited an increase of stress and

      anxiety, including the fact that she would cry at her desk.
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 35 of 75




289. By way of example, around December 2018 Plaintiff Doe went to the

      break/lunchroom where a holiday function was being held.

290. In the room, Defendant Halcovage forced her to perform oral sex on him until she

      became physically distraught.

291. Plaintiff Doe began shaking uncontrollably and had difficulty breathing.

292. Plaintiff Doe’s supervisors Plaintiff Doe 3 and Plaintiff Doe 4 observed Plaintiff

      Doe’s panic attack and escorted her back to her desk.

293. Plaintiff Doe fearful of retaliation and loss of income continued to internalize her

      emotions and move forward with her work hopeful that Defendant Halcovage’s

      sexually aggressive and inappropriate behavior would cease.

294. At this point, Defendant Halcovage’s comments and unwelcome sexual advances

      had become severe and pervasive, and he frequently touched Plaintiff Doe without

      her consent and in inappropriate and unprofessional ways.

295. Plaintiff Doe ’s colleagues noticed Defendant Halcovage’s behavior towards Plaintiff

      Doe and would refer to her as a whore, refused to work with her, and made Plaintiff

      Doe extremely uncomfortable reporting to work.

296. Plaintiff Doe’s colleagues witnessed frequent explosive behaviors, including

      Defendant Halcovage’s use of foul language and fits of rage and screaming in the

      workplace and in his office.
        Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 36 of 75




297. Additionally, Plaintiff Doe’s colleagues or former employees of Defendant

       Halcovage would inquire with Plaintiff Doe about whether she had been sexual

       harassed by Defendant Halcovage yet.

298. It was clear from these individuals remarks that she was not the first female to suffer

       sexual harassment and gender discrimination at the hands of Defendant Halcovage

299. Defendant Halcovage’s derogatrory and discriminatory behavior continued

       throughout 2015, 2016, 2017, 2018, 2019, and up until March of 2020.

300. By way of example but by no means an exhaustive list, Defendant Halcovage often

       came to the tax office and would discuss anything but work and would make the

       female employees serve him food and drinks.

301. On numerous occasions Defendant Halcovage made comments about what little

       work the assessment office did insinuating that because it was primarily staffed with

       females, it was not possible that that office could be accomplish much.

302. By way of further example, shortly before Heather Matukawicz started her

       employment with Defendant SC, Defendant Halcovage told Plaintiff Doe 3, “[h]old

       off on her because she had a wild side in the past.”

303. Defendant Halcovage also told Plaintiff Doe 3 that Defendant SC employee Tiffany

       Kiehl was “living with a guy before she’s married” as if to condemn her.

304. Defendant Halcovage would often come over to the office around 4:25 PM and put

       his chair in front of the door where tax claim and assessment employees would exit.
        Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 37 of 75




305. The courthouse closed to the public and all employees were scheduled to leave at

       4:30 PM.

306. Thus, Plaintiff Doe 3 was forced to be alone with Defendant Halcovage.

307. This caused Plaintiff Doe 3 significant distress.

308. On some occasions, Defendant Halcovage shut the door to Plaintiff Doe 3’s office.

309. Plaintiff Doe 3 would attempt to give every nonverbal clue that Defendant

       Halcovage’s presence was not welcome.

310. By way of example, she would turn off her desk lights and pick up her purse and

       belongings.

311. Defendant Halcovage would almost always remain in the doorway and continue to

       talk about gossip.

312. Plaintiff Doe 4, in an effort to assist Plaintiff Doe 3, would wave through the window

       in Plaintiff Doe 3’s office.

313. Often times, emotionally distraught and uncomfortable, Plaintiff Doe 3 would signal

       for Plaintiff Doe 4 to wait.

314. When Defendant Halcovage continued to come to the tax claims and assessment

       office Plaintiff Doe 3 began to vocalize her requests that he not come to the office at

       4:30 PM to discuss non work topics.

315. Upon information and belief, Plaintiff Doe 3 did so because she was uncomfortable

       being in an office alone with Defendant Halcovage.
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 38 of 75




316. Defendant Halcovage’s behavior often caused Plaintiff Doe 4 and Plaintiff Doe 3 to

      stay past 5:00 PM.

317. Defendant Halcovage would sometimes walk out with Plaintiff Doe 4 and Plaintiff

      Doe 3 and sit on the bench near their cars to continue conversing with them.

318. Often times he would take a phone calls and tell Plaintiff Doe 4 and Plaintiff Doe 3

      to wait until he was finished.

319. These calls often lasted close to 15 minutes and well after Plaintiffs Doe 3 and 4’s

      time out.

320. Plaintiff Doe 3 eventually resorted to telling Defendant Halcovage, that her husband

      expected her home at a certain time and/or that she had somewhere she needed to be.

321. Sometime in 2018, Plaintiff Doe 3 and other staff of Defendant SC were in the tax

      claim’s office.

322. Defendant Halcovage, asked Plaintiff Doe 3 and Plaintiff Doe 4, “do you know what

      Hillary Clinton’s PUSSY smells like?”

323. Plaintiffs refused to entertain Defendant Halcovage with a response.

324. Defendant Halcovage walked up to Plaintiffs Doe 3 and 4, opened his mouth, and

      breathed heavily on them.

325. The intended inference was that his breath smelled like Hillary Clinton’s vagina

      because he had recently performed oral sex on her.
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 39 of 75




326. Defendant Halcovage often parked where he could watch who came and went from

      the building.

327. He often approached Plaintiff Doe 4 when she left on her lunch break.

328. The thought that Defendant Halcovage watched her and appeared to be stalking her

      made Plaintiff Doe 4 very uncomfortable.

329. On one occasion, Defendant Halcovage approached Plaintiff Doe 4 on her way out

      and asked her to take a bite of his sandwich.

330. Defendant Halcovage then held up his sandwich.

331. Plaintiff Doe 4 told Defendant Halcovage “no” numerous times, however, Defendant

      Halcovage insisted that Plaintiff Doe 4 take a bite.

332. Finally, Plaintiff Doe 4, feeling as if Defendant Halcovage would not leave her alone

      until she did as he requested, took a bite of his sandwich.

333. Plaintiff Doe 4 was repulsed by Defendant’s actions which forced her into taking a

      bit of his sandwich.

334. Upon information and belief, on numerous occasions Defendant Roth and Defendant

      Bender witnessed Defendant Halcovage’s discriminatory treatment of Plaintiff Doe

      4.

335. Upon information and belief, Defendants never reported what they observed, nor did

      they take any action to prevent further unlawful conduct on Defendant Halcovage’s

      part.
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 40 of 75




336. Through his words and behavior, Defendant Halcovage had made it evident that he

      was a powerful man in the Republican Party and in Schuylkill County.

337. By way of example but by no means an exhaustive list, on one occasion after

      Defendant made a discriminatory and derogatory remark Plaintiff Doe 3 told

      Defendant Halcovage, “you need to watch what you say.”

338. Around early 2018, Defendant Halcovage took Plaintiff Doe 2 and Plaintiff Doe to a

      restaurant during work hours.

339. While at lunch Defendant Halcovage made gestures as if he was rubbing Plaintiff

      Doe 2’s leg and/or privates under the table.

340. Defendant Halcovage’s behavior distressed Plaintiff Doe 2.

341. Upon information and belief, Defendant Halcovage’s behavior distressed Plaintiff

      Doe.

342. Around 2018, Plaintiff Doe 2 learned that Defendant Halcovage had told numerous

      Drug Task Force individuals, all males, “hey did you hear I got caught up in the bell

      tower having sex with [Plaintiff Doe 2.].”

343. By way of further example, he would drive past both Plaintiff Doe 2 and her best

      friend’s home to locate them, and for non- legitimate business reasons.

344. On numerous occasions, around late 2018, Plaintiff Doe 2 observed Defendant

      Halcovage stealing items from Ginny Murray’s desk.
        Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 41 of 75




345.   On one occasion Defendant Halcovage sent Plaintiff Doe 2 a photo of gum he had

       stolen from Ginny Murray’s desk.

346. Defendant Halcovage sent text along with the photo that stated, “finally got a piece

       from Ginny.”

347. Upon information and belief, Defendant Halcovage was insinuating that engaged in

       sexual relations Ms. Murray sexually.

348. On numerous occasions during her employment with Defendant SC, Plaintiff Doe 2

       caught Defendant Halcovage taking her picture.

349. Plaintiff Doe 2 told Defendant Halcovage she did not want her picture taken and this

       was not ok.

350. By way of example, around July of 2018, Defendant Halcovage called Plaintiff Doe

       2’s personal phone late one night.

351. Plaintiff Doe 2 felt compelled to remain on the phone with Defendant Halcovage

       because he was her supervisor and often reminded her how powerful he was in the

       County.

352. As a result., Plaintiff Doe 2 overslept the next morning.

353. Deborah Twigg and Ginny Murray sent County Sheriffs to Plaintiff Doe 2’s home.

354. Upon information and belief, sheriffs were never sent to a county employees’ home

       after only an hour and a half.
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 42 of 75




355. Upon information and belief, Deborah Twigg and Ms. Murray did so at Defendant

      Halcovage’s urging.

356. Additionally, Plaintiff Doe 2 was written up for being late to work.

357. Defendant Halcovage’s behavior distressed Plaintiff Doe 2 greatly.

358. Around July 2019, Plaintiff Doe 3 became Plaintiff Doe’s direct supervisor.

359. Around 2019, Plaintiff Doe witnessed Defendant Halcovage treating other female

      employees in a discriminatory manner.

360. By way of example but by no means and exhaustive list, Plaintiffs witnessed

      Defendant Halcovage making sexually suggestive, inappropriate, and unlawful

      comments to Plaintiff Doe 4.

361. Plaintiff Doe observed Plaintiff Doe 4 and Plaintiff Doe 3 requesting assistance from

      Defendant Roth regarding Defendant Halcovage’s unlawful behavior.

362. Upon information and belief, Defendant Roth provided no assistance, took no action

      to prevent further unlawful behavior, nor did he report the information to HR.

363. Around February 2019, Plaintiff Doe 2 again caught Defendant Halcovage taking her

      picture again.

364. Plaintiff Doe 2 was bending over when Defendant Halcovage snapped the picture.

365. Plaintiff Doe 2 asked Defendant Halcovage if he had taken a picture.

366. Defendant Halcovage stated, “no.”
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 43 of 75




367. Plaintiff Doe 2 then snatched Defendant’s phone and looked through his recent

      pictures.

368. Plaintiff Doe 2 observed a photo of her bending over that Defendant clearly had just

      taken.

369. Plaintiff Doe 2 demanded that Defendant delete the photo.

370. Defendant acted like he deleted the photo.

371. However, when Plaintiff Doe 2 check Defendant Halcovage’s phone the photo was

      still there.

372. Plaintiff Doe 2 then deleted the photo.

373. By way of example but by no means an exhaustive list, around late April 2019,

      Plaintiff Doe 2 was in the hallway near the tax claims and assessment offices.

374. Plaintiff Doe 2 was wearing jeans that had holes in them.

375. Defendant Halcovage, in front of numerous colleagues of Plaintiff Doe 2, stated,

      “[h]oly jeans,” and “[l]et me put my finger in one of your holes.”

376. Upon information and belief, Defendant Halcovage was likening the holes in Plaintiff

      Doe 2’s jeans to her sexual organs.

377. Plaintiff Doe 2, distraught by the comment had a visceral reaction and gave

      Defendant Halcovage the finger.

378. The next day Defendant Bender wrote Plaintiff Doe 2 up for the incident.
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 44 of 75




379. Plaintiff Doe 2 told Defendant Bender what had occurred. However, Defendant

      Bender still wrote Plaintiff Doe 2 up.

380. Around, June 8, 2019, Plaintiff Doe 2 went to Walmart with her daughter and Plaintiff

      Doe’s daughter.

381. Defendant Halcovage called her numerous times and then texted her and asked where

      she was.

382. Plaintiff Doe 2 replied that she was running errands and headed to Walmart.

383. Upon arriving at Walmart, she was met by Defendant Halcovage.

384. Defendant Halcovage forced Plaintiff Doe 2’s daughter and Plaintiff Doe’s daughter

      to take a picture with him.

385. Defendant Halcovage told Plaintiff Doe 2 to send the picture to Plaintiff Doe.

386. Having Defendant Halcovage around her and Plaintiff Doe’s child made her very

      uncomfortable.

387. Upon information and belief, on numerous occasions Defendant Roth and Defendant

      Bender witnessed Defendant Halcovage’s discriminatory treatment of Plaintiff Doe

      2.

388. Upon information and belief, Defendant Roth never reported what he observed, nor

      did he take any action to prevent further unlawful conduct on Defendant Halcovage’s

      part.
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 45 of 75




389. Through his words and behavior, Defendant Halcovage through his words and

      behavior had made it evident that he was a powerful man in the Republican Party and

      in Schuylkill County.

390. By way of example but by no means an exhaustive list, Defendant Halcovage

      “ordered” Plaintiff Doe 2 to work as the Pennsylvania Republican Caucus’ Secretary.

391. Plaintiff Doe 2 did not want the position and she was not paid.

392. Plaintiff Doe 2 put in long hours and often found Defendant Halcovage asking her to

      complete Republican Caucus’ Secretary duties during her work hours for Defendant

      SC.

393. Around the same time that Defendant Halcovage had her doing extra duties for the

      Republican Caucus, Plaintiff Doe 2 saw an email from Chris Reilly, a Republican

      Commissioner, to “RT DOUB” referring to Plaintiff Doe 2 as [Defendant

      Halcovage’s] “gal.”

394. This email suggested that George held possession of Plaintiff Doe 2.

395. This deeply distressed Plaintiff Doe 2.

396. Around July 2019, Plaintiff Doe 3 again requested assistance from Defendant Roth

      regarding Defendant Halcovage’s unlawful behavior.

397. Upon information and belief, Defendant Roth provided no assistance, took no action

      to prevent further unlawful behavior, nor did he report the information to HR.

398. In July of 2019, Plaintiff Doe 3 became Chief Assessor.
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 46 of 75




399. In that role she supervised Plaintiff Doe.

400. Immediately Plaintiff Doe 3 realized a significant amount of her time and

      Plaintiff Doe 4’s time was devoted to Plaintiff Doe and her mental wellbeing.

401. This created issues for Plaintiff Doe 3 and Plaintiff Doe 4 regarding the time

      management of the office.

402. Upon information and belief, Plaintiff Doe’s behavior stemmed from

      Defendant Halcovage’s harassing behavior of her.

403. Which in turn impacted the time Plaintiff Doe 3 could devote to the office

      which created an incredibly stressful environment for Plaintiff Doe 3 and

      many others within the Tax Assessment office.

404. In or around October 2019, Defendant Halcovage ordered that Plaintiff Doe 2 to

      obtain signatures for his delegate race.

405. Plaintiff Doe 2 told Defendant Halcovage that she was unable to attend.

406. Defendant Halcovage took pictures with Plaintiff Doe 2’s husband and Plaintiff Doe

      2’s husband’s custody attorney.

407. Defendant Halcovage appeared pleased to be in their company.

408. Upon information and belief, Defendant Halcovage did so in order to let Plaintiff Doe

      2 know that if she turned him down again it could have negative implications on her

      custody matter.
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 47 of 75




409. On numerous occasions, Defendant Halcovage called Plaintiff Doe 2 to his office and

      would discuss her custody case.

410. Depending on Defendant Halcavoage’s feelings towards Plaintiff Doe 2, he would

      either suggest he would help her by calling opposing counsel or the Judge or he would

      imply that he would negatively impact her custody case.

411. Supervisors such as Defendant Glenn Roth, Defendant Gary Bender, and Deborah

      Twigg witnessed inappropriate and unlawful sexual discrimination by Defendant

      Halcovage and took no action to prevent or stop it.

412. By way of further example around November of 2019 Defendant Halcovage was in

      Defendant SC’s parking lot.

413. Plaintiff Doe 4 was walking out of the building to go to lunch and Defendant

      Halcovage brought up Donald Trump.

414. Plaintiff Doe 4, who also had been forced to change her political party when she was

      hired, got passionate about the subject which was evident from her change in tone of

      voice and mannerisms.

415. Defendant Halcovage interrupted Plaintiff Doe 4 and stated, “let’s just go have sex

      right now.”

416. Plaintiff Doe 4 was made extremely uncomfortable and distraught by Defendant

      Halcovage’s statement.

417. Plaintiff Doe 4 did not know what to do so she stated, “no” and walked away
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 48 of 75




418. Plaintiff Doe 4 reported this incident to Plaintiff Doe 3, who in turn reported it to

      Defendant Roth. Upon information and belief, Defendant Roth did not report

      the incident to Human Resources, did not document the incident in any way,

      took no disciplinary action against Defendant Halcovage, nor take any action

      to prevent Defendant Halcovage from engaging in similar behavior in the

      future.

419. Upon information and belief, Defendant Roth did not ask Plaintiff Doe 4 if the

      comments and conduct were unwelcome, nor did he make any effort to alleviate any

      concerns she may have.

420. Around November 2019, Plaintiff Doe 3 witnessed Defendant Roth tell Deanna Carl,

      county mapper, that he was going to, “punch [her] in the face.”

421. Defendant Roth’s treatment of female employees of Defendant SC intensified

      Plaintiff Doe 3’s feelings that reporting Defendant Halcovage’s unlawful behavior

      would be futile.

422. Upon information and belief, in 2020 a Field Assessor, Debra Detweiler, resigned

      from her position because of Defendant Halcovage’s discriminatory treatment of her

      due to her gender.

423. When Ms. Detweiler provided Plaintiff Doe 3 her letter of resignation Ms. Detweiler

      informed Claimant that she feared for her job every day and was under tremendous

      stress while in the workplace due to Defendant Halcovage’s comments and conduct.
        Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 49 of 75




424. Upon information and belief, this reason was placed in her formal letter of resignation

       which she gave to HR.

425. Around March 2020, Defendant Halcovage asked Plaintiff Doe 4 to give him a hug,

426. Uncomfortable with Defendant’s response, Plaintiff Doe 4 said, “No. We are

       supposed to be socially distancing.”

427. Defendant Halcovage responded with a derogatory remark about the, “China virus.”

428. Plaintiff Doe 4 told Defendant Halcovage to “be careful what [he] says.”

429. Around February 2020, Plaintiff Doe 4 was discussing the Superbowl halftime show.

430. Plaintiff Doe 4 indicated that she felt both female performers were beautiful, but she

       did not like what they require women performers to do while the male performers are

       not similarly objectified.

431. Defendant Halcovage stuck out his tongue moving it various directions.

432. Upon information and belief, Defendant Halcovage was simulating performing oral

       sex on a female.

433. Around that same time, Plaintiff Doe 4 observed Defendant Halcovage stick his

       tongue out at Plaintiff Doe 4’s colleague, Plaintiff Doe.

434. Plaintiff Doe informed Plaintiff Doe 4 this caused her much distress because

       Defendant Halcovage often told her how good he was at performing oral sex on

       females and this was his way of reminding her of that during business hours.
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 50 of 75




435. Around April 2020, after employees of Defendant SC were furloughed due to

      COVID-19, Plaintiff Doe 3 was notified that Defendant Halcovage was calling

      employees on weekends and after hours.

436. On one of these occasions, Plaintiff Doe 2 reported to Plaintiff Doe 3 that Defendant

      Halcovage called her, after business hours, and said, “[y]ou know I didn’t talk to

      [Plaintiff Doe 3] for over a year and I’m ok with that again. Only this time, it’s not

      going to be so easy for her.”

437. Upon information and belief, Defendant Halcovage called Plaintiff Doe 2 on

      numerous occasions and made references to layoffs and insinuated that not everyone

      would be brought back.

438. Upon information and belief, Defendant Halcovage made these statements to control

      and pressure Plaintiff Doe 2 and Plaintiff Doe to cooperate with him.

439. Upon information and belief, Defendant Halcovage believed Plaintiff Doe 3 was

      behind the fact that Plaintiff Doe shut down communication with Defendant

      Halcovage.

440. Upon learning that Defendant Halcovage was contacting Plaintiff Doe 2 and Ms.

      Plaintiff Doe during off hours and about non work related matters, Plaintiff Doe 3

      told both individuals that they did not have to take calls from Defendant Halcovage

      off hours and were not compelled to speak with him regarding non-work related

      matters.
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 51 of 75




441. Plaintiff Doe 3 reported this to Defendant Roth.

442. Upon information and belief, Defendant Roth did not address Defendant Halcovage’s

      unlawful behavior.

443. The day before Defendant SC were furloughed as a result of COVID-19, Defendant

      Roth visited Plaintiff Doe 3’s office.

444. Plaintiff Doe 3 was upset about Defendant Halcovage’s behavior.

445. Plaintiff Doe 3 warned Defendant Roth that Defendant Halcovage needed to stop his

      discriminatory comments.

446. Defendant Roth said, “I didn’t come here to argue with you. If you have a problem

      with [Defendant Halvocage], go to HR and tell them.”

447. Upon information and belief, Defendant Roth did not address Defendant Halcovage’s

      unlawful behavior.

448. In May 2020, Plaintiff Doe 3 received a formal email from Plaintiff Doe reporting

      Defendant Halcovage’s continued sexual harassment and sexual assaults.

449. In May 2020, Plaintiff Doe 4 participated in a formal interview and reported the

      discrimination and unlawful conduct of Defendant Halcovage.

450. During that meeting Plaintiff Doe 4 and Plaintiff Doe 3 informed Defendant Bender

      and DeborahTwigg, that they did not feel comfortable parking in the lower lot in their

      current assigned parking spaces.
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 52 of 75




451. Plaintiff Doe 4 further informed Defendants recently when she had come back from

      lunch Defendant Halcovage had parked his car in the spot next to hers.

452. Upon information and belief, that spot is assigned to Heather Garrity.

453. Defendant Halcovage’s parking space was open.

454. Plaintiff Doe 4 indicated that she felt as though that was some kind of message from

      Defendant Halcovage because they were opposing his unlawful comments and

      conduct.

455. A few days later, Defendant Bender approached Plaintiff Doe 4 and said, he would

      change her, and Plaintiff Doe 3’s parking places, and that was, “the least he could

      do,” and it was “against [Defendant] Roth’s approval.”

456. It took almost two weeks for Plaintiff Doe 4’s parking spot to be moved.

457. During that time she was forced to park near Defendant Halcovage which caused her

      extreme emotional distress.

458. Upon information and belief, around May 2020, Defendant Bender approached

      Plaintiff Doe 3 and told her, “I am so sorry this happened to you. I know that

      [Defendant Roth] knew about some of this.”

459. In May 2020, Plaintiff Doe 3 received a formal email from Plaintiff Doe reporting

      Defendant Halcovage’s continued sexual harassment and sexual assaults.

460. In May 2020, Plaintiff Doe 3 participated in a formal interview and reported the

      discrimination and unlawful conduct of Defendant Halcovage.
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 53 of 75




461. Plaintiff Doe 3 then said to Defendant Bender, “[Defendant Roth] knew about some

      of the inappropriate behavior.”

462. Plaintiff Doe 3 was informed that they were expanding the investigation.

463. Upon information and belief, Wendy Shlanta gave a statement which detailed

      discriminatory and derogatory comments and conduct at Respondant SC.

464. Upon information and belief, Helene O’Connor reported that on one occasion,

      Defendant Halcovage placed her on his lap against her will.

465. Plaintiff Doe 3 was present and observed Defendant Halcovage place Ms. O’Connor

      on his lap.

466. Around June 29, 2020, Defendant Halcovage stepped down from his position as

      Chief Commissioner to the position of Commissioner.

467. Around June 30, 2020, a Press Release was issued by Defendant SC. See Exhibit A.

468. The Press Release stated, “it is apparent, based on the County’s internal

      investigation, that Mr. Halcovage has violated the Sexual Harassment Policy

      #2005-18 (Revised September 2013), the Conduct and Disciplinary Action

      Policy #2005-19; and the Physical and Verbal Abuse Policy #2007-02

      (Revised March, 2007). If this investigation involved a County department

      head, the department head would be suspended immediately pending

      investigation followed by a recommendation of employment termination.

      However, neither County Administration nor other county commissioners
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 54 of 75




      may discipline a fellow county commissioner or remove him from office

      absent criminal conviction or impeachment.”

469. Upon information and belief, no steps towards impeachment were taken.

470. Upon information and belief, around June 2020, Sheriff Groody sent Defendant

      Halcovage a letter detailing where Defendant Halcovage should park and how he was

      to access the courthouse.

471. Upon information and belief, on numerous occasions, Defendant Halcovage failed to

      abide by Sheriff Groody’s orders.

472. Around July 2020, Defendant Roth went to Plaintiff Doe 3’s office and asked her to

      shut her office door so they could have a conversation.

473. During the conversation, Plaintiff Doe 3 said to Defendant Roth, “[Defendant

      Halcovage] has destroyed these offices,” and “what [Defendant Halcovage] has done

      and what he has been able to get away with is not ok.”

474. Defendant Roth replied, “I know. I just don’t know how to get rid of him.”

475. Plaintiff Doe 3 suggested, “maybe the Attorney General can help.”

476. On numerous occasions, around July 2020¸ Defendant Halcovage, parked in

      locations other than on Laurel Blvd. where Sheriff Groody had instructed he park.

477. Also, on numerous occasions and upon information and belief, Defendant Halcovage

      attempted to circumvent protocols Sheriff Groody put in place in an effort to ensure

      that any females who reported Defendant Halcovage’s unlawful behavior felt safe.
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 55 of 75




478. By way of example, Defendant Halcovage had a female secretary in the

      commissioner’s office bring a bag in from his car so that he would not have to place

      the bag through the scanner, or have it searched when he entered the building.

479. This incident was reported throughout the building and eventually Plaintiffs learned

      of it.

480. This caused Plaintiffs extreme emotional distress.

481. Furthermore, upon information and belief, in June or July 2020, Defendant

      Halcovage stopped requesting Sheriff Groody’s attendance at meetings because

      Sheriff Groody opposed Defendant Halcovage’s unlawful behavior and was taking

      steps to prevent it.

482. Upon information and belief, Defendant Roth, Defendant Bender, and Deborah

      Twigg did not assist Sheriff Groody in his efforts to protect those individuals,

      including Plaintiff Doe, who reported Defendant Halcovage.

483. Around July 16, 2020, Defendant Halcovage, was seen emerging from a bush and

      climbing up a very steep and dangerous embankment.

484. Defendant Halcovage was walking in the direction of Plaintiff Doe 3 and Plaintiff

      Doe 4; two of the females who have reported Defendant Halcovage’s behavior to

      HR.

485. Upon information and belief, Defendant Halcovage did so in an effort to intimidate

      the individuals.
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 56 of 75




486. Plaintiff Doe was going to stop by the courthouse that day to pick up materials from

      her office.

487. Plaintiff Doe was notified about Defendant Halcovage’s behavior.

488. Plaintiff Doe had a panic attack and was unable to do any additional work that day.

489. Plaintiffs claim that Defendants discriminated against them because of their

      sex/gender and because they complained and opposed the unlawful conduct

      of Defendants related to their sex/gender.

490. As a result of Defendants’ actions, Plaintiffs felt extremely humiliated,

      degraded, victimized, embarrassed and emotionally distressed.

491. As a result of the acts and conduct complained of herein, Plaintiffs have

      suffered and will continue to suffer the loss of income the loss of salary,

      bonuses, benefits and other compensation which such employment entails,

      and Plaintiffs also suffered future pecuniary losses, emotional pain,

      humiliation, suffering, inconvenience, loss of enjoyment of life, and other

      non-pecuniary losses. Plaintiffs have further experienced severe emotional

      and physical distress.

492. Plaintiffs further claim aggravation, activation, and/or exacerbation of any

      preexisting condition(s).
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 57 of 75




493. Upon information and belief, the discrimination and retaliation will continue

      after the date of this complaint and Plaintiffs hereby make a claim for all

      continuing future harassment and retaliation.

494. As Defendants’ conduct has been malicious, willful, outrageous, and

      conducted with full knowledge of the law, Plaintiffs demand Punitive

      Damages as against all the Defendants jointly and severally.

495. The above are just some examples, of some of the discrimination to which

      Defendants subjected Plaintiffs to on a continuous and on-going basis

      throughout Plaintiffs’ employment.

496. Defendants have exhibited a pattern and practice of not only harassment and

      discrimination but also hostile work environment and retaliation.

497. Defendant SC’s vicarious liability is extended to the intentional acts of Defendant

      Halcovage because the conduct was within the scope of his employment or

      alternatively because Defendant SC ratified Defendant Halcovage’s conduct by

      formal action or by passive acquiescence.

498. Plaintiffs claim a continuous practice of discrimination and claims a

      continuing violation and makes all claims herein under the continuing

      violations doctrine.

499. Plaintiffs claim that Defendants unlawfully discriminated and retaliated

      against Plaintiffs because of their sex/gender and because they complained
        Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 58 of 75




       and opposed the unlawful conduct of Defendants related to the above

       protected classes.

500. Plaintiffs further claim constructive and/or actual discharge to the extent Plaintiff is

       terminated from Plaintiff’s position as a result of the unlawful discrimination and

       retaliation.

501. Plaintiffs claim alternatively that Plaintiffs are Independent Contractors, and

       Plaintiffs make all applicable claims for the above conduct and facts under the

       applicable law pertaining to Independent Contractors. Furthermore, in such

       case, Plaintiffs claim that Defendants owed and breached its duty to Plaintiffs

       to prevent the harassment/discrimination/retaliation and is liable therefore for

       negligence.


                            FIRST CAUSE OF ACTION
                                 DISCRIMINATION
                                 UNDER TITLE VII
                       (By all Plaintiffs against Defendant SC)

   502.       Plaintiffs repeat and reallege each and every allegation made in the

       above paragraphs of this complaint.

   503.       This claim is authorized and instituted pursuant to the provisions of

       Title VII of the Civil Rights Act of 1964, 42 U.S.C. Section(s) 2000e et seq.,

       as amended, for relief based upon the unlawful employment practices of the

       above-named Defendants. Plaintiff complains of Defendants’ violation of
   Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 59 of 75




  Title VII's prohibition against discrimination in employment based, in whole

  or in part, upon an employee's sex/gender.

504.    SEC. 2000e-2. [Section 703] states as follows:

         (a) Employer practices

        It shall be an unlawful employment practice for an employer –

        (1) to fail or refuse to hire or to discharge any individual, or otherwise

            to discriminate against any individual with respect to his

            compensation, terms, conditions, or privileges of employment,

            because of such individual’s race, color, religion, sex, or national

            origin; or

        (2) to limit, segregate, or classify his employees or applicants for

        employment in any way which would deprive or tend to deprive any

        individual of employment opportunities or otherwise adversely affect

        his status as an employee, because of such individual’s race, color,

        religion, sex, or national origin.

505.    Defendant SC engaged in unlawful employment practices prohibited by

  Title VII by intentionally discriminating against Plaintiffs with respect to their

  compensation, terms, conditions, training and privileges of employment

  because of their sex.
   Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 60 of 75




506.    Defendant subjected Plaintiffs to adverse tangible employment

  actions—defined as significant changes in Plaintiff’s employment status,

  discipline, denial of training, failure to promote, reassignment with

  significantly different job responsibilities, and decisions causing changes in

  significant changes in their employment benefits.

507.    Plaintiffs’ protected characteristics (sex) played a determinative factor

  in Defendant SC’s decisions.

508.    Defendant SC cannot show any legitimate nondiscriminatory reasons

  for its employment practices and any reasons proffered by Defendant SC for

  its actions against Plaintiffs are pretextual and can readily be disbelieved.

509.    Alternatively, Plaintiffs’ protected status played a motivating part in the

  Defendant SC’s decisions even if other factors may also have motivated its

  actions against Plaintiffs.

510.    Defendant SC acted with the intent to discriminate.

511.    Defendant SC acted upon a continuing course of conduct.

512.    As a result of the Defendant SC’s violations of Title VII, Plaintiffs have

  suffered damages, including, but not limited to: past and future lost wages,

  pain and suffering, inconvenience, mental anguish, loss of enjoyment of life,

  humiliation, emotional distress, reputational harm, diminishment of career

  opportunities, and other harm, both tangible and intangible.
   Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 61 of 75




                    SECOND CAUSE OF ACTION
                             RETALIATION
                           UNDER TITLE VII
                 (By all Plaintiffs against Defendant SC)


513.    Plaintiffs repeat and reallege each and every allegation made in the

  above paragraphs of this complaint.

514.    Title VII protects employees from retaliation for attempting to exercise

  their rights under the Act:

        42 U.S.C. § 2000e-3. Other unlawful employment practices

        (a) Discrimination for making charges, testifying,

        assisting, or participating in enforcement proceedings. It

        shall be an unlawful employment practice for an employer

        to discriminate against any of his employees . . . because

        [she] has opposed any practice made an unlawful

        employment practice by this subchapter, or because [she]

        has made a charge, testified, assisted, or participated in

        any manner in an investigation, proceeding, or hearing

        under this subchapter.

515.    The Supreme Court in Burlington v. N. & S.F. Ry. V. White, 548 U.S.

  53, 68 (2006) held that a cause of action for retaliation under Title VII lies

  whenever the employer responds to protected activity in such a way that
   Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 62 of 75




  “might have dissuaded a reasonable worker from making or supporting a

  charge of discrimination.”

516.    Informal complaints and protests can constitute protected activity under

  the “opposition” clause of 42 U.S.C. § 2000e-3(a). Moore v. City of

  Philadelphia, 461 F.3d 331, 343 (3d Cir. 2006) (“Opposition to discrimination

  can take the form of informal protests of discriminatory employment

  practices, including making complaints to management.”).

517.    Title VII’s anti-retaliation provision also protects employees who speak

  out about discrimination by answering questions during an employer’s

  internal investigation. Crawford v. Metropolitan Gov’t of Nashville and

  Davidson Cty., Tennessee, 555 U.S. 271, 277 (2009) (declaring that there is

  “no reason to doubt that a person can ‘oppose’ by responding to someone

  else’s question just as surely as by provoking the discussion, and nothing in

  the statute requires a freakish rule protecting an employee who reports

  discrimination on her own initiative but not one who reports the same

  discrimination in the same words when her boss asks a question.”).

518.    Retaliation need not be job-related to be actionable under Title VII—

  an employer can effectively retaliate against an employee by taking actions

  not directly related to her employment or by causing her harm outside the

  workplace. White, 548 U.S. at 61-62 (rejecting authority from the Third
   Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 63 of 75




  Circuit and others requiring that the plaintiff suffer an adverse employment

  action in order to recover for retaliation).

519.    “[A] plaintiff need not prove the merits of the underlying discrimination

  complaint, but only that ‘[s]he was acting under a good faith, reasonable belief

  that a violation existed.’” Aman v. Cort Furniture Rental Corp., 85 F.3d 1074,

  1085 (3d Cir. 1996); Griffiths v. CIGNA Corp., 988 F.2d 457, 468 (3d Cir.

  1993); and Sumner v. United States Postal Service, 899 F.2d 203, 209 (2d Cir.

  1990), overruled on other grounds by Miller v. CIGNA Corp., 47 F.3d 586

  (3d Cir.1995).

520.    An employee need not be a member of a protected class to be subject

  to actionable retaliation under Title VII. See Moore, 461 F.3d at 342 (“Title

  VII’s whistleblower protection is not limited to those who blow the whistle

  on their own mistreatment or on the mistreatment of their own race, sex, or

  other protected class.”)

521.    Title VII not only bars retaliation against the employee who engaged in

  the protected activity; it also bars retaliation against another employee if the

  circumstances are such that the retaliation against that employee might well

  dissuade a reasonable worker from engaging in protected activity. See

  Thompson v. North American Stainless, LP, 131 S. Ct. 863, 868 (2011).
   Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 64 of 75




522.    Here, the Defendant SC discriminated against Plaintiffs because of

  their protected activity under Title VII.

523.    Plaintiffs acted under a reasonable, good faith belief that their, or

  someone else’s, right to be free from discrimination on the basis of

  sex/gender were violated.

524.    Plaintiffs were subjected to materially adverse actions at the time or

  after the protected conduct took place.

525.    There was a causal connection between the Defendant SC’s materially

  adverse actions and Plaintiffs’ protected activity.

526.    Defendant SC’s actions were “materially adverse” because they were

  serious enough to discourage a reasonable worker from engaging in

  protected activity.

527.    Defendant SC acted upon a continuing course of conduct.

528.    Plaintiff will rely on a broad array of evidence to demonstrate a causal

  link between their protected activity and the Defendant SC’s actions taken

  against them, such as the unusually suggestive proximity in time between

  events, as well as Defendant SC’s antagonism and change in demeanor toward

  Plaintiffs after Defendant SC became aware of Plaintiffs’ protected activity.

529.    As a result of the Defendant SC’s violations of Title VII, Plaintiffs have

  suffered damages, including, but not limited to: past and future lost wages,
   Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 65 of 75




  pain and suffering, inconvenience, mental anguish, loss of enjoyment of life,

  humiliation, emotional distress, reputational harm, diminishment of career

  opportunities, and other harm, both tangible and intangible.



                    THIRD CAUSE OF ACTION
            TITLE VII HOSTILE WORK ENVIRONMENT
                          42 U.S.C. § 2000E-2
               (By all Plaintiffs against Defendant SC)


530.    Plaintiffs repeat and reallege each and every allegation made in the

  above paragraphs of this complaint.

531.    Title VII also prohibits hostile work environment harassment, defined

  as unwanted comments or conduct regarding the Plaintiffs’ protected

  characteristics that have the purpose or effect of unreasonably interfering with

  the terms and conditions of the Plaintiffs’ employment. Harris v. Forklift

  Systems, 510 U.S. 17, 21 (1993).

532.    An employer is strictly liable for supervisor harassment that

  “culminates in a tangible employment action, such as discharge, demotion,

  or undesirable reassignment.” Burlington Industries, Inc. v. Ellerth, 524 U.S.

  742 (1998).

533.    Respondeat superior liability for the acts of non-supervisory

  employees exists where “the defendant knew or should have known of the
   Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 66 of 75




  harassment and failed to take prompt remedial action.” Andrews v. city of

  Philadelphia, 895 F.2d 1469, 1486 (3d Cir. 1990).

534.    Employer liability for co-worker harassment also exists where “the

  employer failed to provide a reasonable avenue for complaint.” Huston v.

  Procter & Gamble Paper Prods. Corp., 568 F.3d 100, 105 (3d Cir. 2009).

535.    The Third Circuit has held that the retaliation provision of Title VII

  “can be offended by harassment that is severe or pervasive enough to create a

  hostile work environment.” Jensen v. Potter, 435 F.3d 444, 446 (3d Cir. 2006).

536.    Here, Defendant SC’s conduct occurred because of Plaintiffs’ legally

  protected characteristics and was severe or pervasive enough to make a

  reasonable person of the same legally protected classes believe that the

  conditions of employment were altered and that the working environment was

  intimidating, hostile, or abusive.

537.    The discriminatory conduct directly refers to Plaintiffs’ sex/gender.

538.    Plaintiff’s supervisor, Defendant Roth, Defenadnt Bender and

  Defendant Halcovage, had the authority to control Plaintiff’s work

  environment, and they abused that authority to create a hostile work

  environment.

539.    Derogatory and sexually explicit harassing conduct and comments, as

  well as sexual assault, filled the environment of Plaintiffs’ work area.
   Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 67 of 75




540.     Defendant SC knew that the derogatory and sexually explicit

  harassing conduct and comments filled Plaintiffs’ work environment.

541.     The derogatory and sexually explicit harassing conduct and comments

  occurred on an almost if not daily basis.

542.     The derogatory and sexually explicit harassing comments and conduct

  caused Plaintiffs to sustain severe emotional distress resulting in physical

  illness.

543.     Plaintiffs subjectively regarded the derogatory and sexually explicit

  harassing comments and conduct as unwelcome, unwanted and they

  objectively opposed the conduct.

544.     The conduct was both severe and pervasive.

545.     The conduct was emotionally damaging and humiliating.

546.     The conduct unreasonably interfered with Plaintiffs’ work

  performance.

547.     The conduct was so extreme that it resulted in material changes to the

  terms and conditions of Plaintiffs’ employment.

548.     The Defendants provided a futile avenue for a complaint.

549.     The Defendants retaliated against Plaintiff for their complaints.

550.     The Defendants acted upon a continuing course of conduct.
   Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 68 of 75




551.    As a result of the Defendant SC’s violations of Title VII, Plaintiffs

  have suffered damages including but not limited to: past and future lost

  wages, pain and suffering, inconvenience, mental anguish, loss of enjoyment

  of life, humiliation, emotional distress, reputational harm, diminishment of

  career opportunities, and other harm, both tangible and intangible.



                   FOURTH CAUSE OF ACTION
                          DISCRIMINATION
                         UNDER STATE LAW
                (By all Plaintiffs against all Defendants)


552.    Plaintiffs repeat and reallege each and every allegation made in the

  above paragraphs of this complaint.

553.    Plaintiffs’ PHRA claims are still pending before the PHRC.

554.    Plaintiffs will seek leave to amend this complaint at the appropriate

  time to assert their PHRA claims against Defendants. See Federal R. Civ. P.

  159a) (Courts “freely give leave to amend when justice so requires”), 15(c)

  (Amendments “relate back” to the date of the original pleasing), and 15(d)

  (Plaintiff may “serve a supplemental pleading setting out any transaction,

  occurrence, or event that happened after the date of the pleading to be

  supplemented”).
       Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 69 of 75




                          FIFTH CAUSE OF ACTION
                                 RETALIATION
                              UNDER STATE LAW
                     (By all Plaintiffs against all Defendants)


   555.     Plaintiffs repeat and reallege each and every allegation made in the

      above paragraphs of this complaint.

   556.     Plaintiffs’ PHRA claims are still pending before the PHRC.

557. Plaintiffs will seek leave to amend this complaint at the appropriate time to

   assert their PHRA claims against Defendants. See Federal R. Civ. P. 159a)

   (Courts “freely give leave to amend when justice so requires”), 15(c)

   (Amendments “relate back” to the date of the original pleasing), and 15(d)

   (Plaintiff may “serve a supplemental pleading setting out any transaction,

   occurrence, or event that happened after the date of the pleading to be

   supplemented”).



                          SIXTH CAUSE OF ACTION
                           AIDING AND ABETTING
                              UNDER STATE LAW
                     (By all Plaintiffs against all Defendants)


   558.     Plaintiffs repeat and reallege each and every allegation made in the

      above paragraphs of this complaint.

   559.     Plaintiffs’ PHRA claims are still pending before the PHRC.
   Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 70 of 75




560.    Plaintiffs will seek leave to amend this complaint at the appropriate

  time to assert their PHRA claims against Defendants. See Federal R. Civ. P.

  159a) (Courts “freely give leave to amend when justice so requires”), 15(c)

  (Amendments “relate back” to the date of the original pleasing), and 15(d)

  (Plaintiff may “serve a supplemental pleading setting out any transaction,

  occurrence, or event that happened after the date of the pleading to be

  supplemented”).



                   SEVENTH CAUSE OF ACTION
                           HOSTILE WORK
                         UNDER STATE LAW
                (By all Plaintiffs against all Defendants)


561.    Plaintiffs repeat and reallege each and every allegation made in the

  above paragraphs of this complaint.

562.    Plaintiffs’ PHRA claims are still pending before the PHRC.

563.    Plaintiffs will seek leave to amend this complaint at the appropriate

  time to assert their PHRA claims against Defendants. See Federal R. Civ. P.

  159a) (Courts “freely give leave to amend when justice so requires”), 15(c)

  (Amendments “relate back” to the date of the original pleasing), and 15(d)

  (Plaintiff may “serve a supplemental pleading setting out any transaction,
   Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 71 of 75




  occurrence, or event that happened after the date of the pleading to be

  supplemented”).



                    EIGHTH CAUSE OF ACTION
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS (“IIED”)
  (By Plaintiffs against all Defendants Halcovage, Roth, and Bender)


564.    Plaintiffs repeat and reallege each and every allegation made in the

  above paragraphs of this complaint.

565.    Plaintiffs brings this claim against Defendants for intentional

  infliction of emotional distress (“IIED”) and hold each vicariously liable for

  the acts of the others.

566.    To prove a claim of IIED, the following elements must be established:

  (1) the conduct must be extreme and outrageous; (2) it must be intentional or

  reckless; (3) it must cause emotional distress; and (4) that distress must be

  severe. Hooten v. Penna. College of Optometry, 601 F.Supp. 1155

  (E.D.Pa.1984); Hoy v. Angelone, 691 A.2d 476, 482 (Pa.Super. 1997);

  Restatement (Second) of Torts § 46.

567.    During Plaintiffs’ employment, Defendants intentionally and

  recklessly harassed and inflicted emotional injury on Plaintiffs by subjecting

  them to outrageous treatment beyond all bounds of decency.
   Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 72 of 75




568.      Defendant Halcovage verbally, mentally and physically abused

  Plaintiffs and treated them in a demeaning and inferior manner, which no

  reasonable person could be expected to endure.

  Defendant Bender and Defnendat Roth often observed this demeaning and

  verbally, mentally and physically abusing behavior and did not about it.

569.      Furthermore, all engaged in retaliation when Plaintiffs opposed and

  attempted to report such behavior.

570.      As a direct and proximate result of these malicious and conscious

  wrongful actions, Plaintiff has sustained severe emotional distress, resulting

  in bodily injury, and damages, including punitive damages, to be determined

  at trial.



                    NINTH CAUSE OF ACTION
NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS (“NIED”)
                   (ALTERNATIVE PLEADING)
 (By Plaintiffs against all Defendants Halcovage, Roth, and Bender)


571.      Plaintiffs repeat and reallege each and every allegation made in the

  above paragraphs of this complaint.

572.      Defendants owed Plaintiffs a duty of care to safeguard their mental

  and physical health and wellbeing; and Defendants’ breach of this duty

  directly and proximately caused Plaintiffs to suffer genuine and substantial
   Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 73 of 75




  emotional distress, which manifested itself in physical illness and serious

  psychological damage.

573.    Plaintiffs’ injuries were foreseeable because a reasonable person

  would have known that Defendants’ actions would cause a reasonable

  person substantial emotional distress.



                     TENTH CAUSE OF ACTION
              VIOLATION OF A STATE PRIVACY LAW
             (By Plaintiffs against all Defendant Halcovage)


574.    Plaintiff repeats and realleges each and every allegation made in the

  above paragraphs of this complaint.

575.    Under Pennsylvania Restatement (Second) of Torts §625(B) Intrusion

  Upon Seclusion provides that: One who intentionally intrudes, physically or

  otherwise, upon the solitude or seclusion of another or his [her] private

  affairs or concerns, is subject to liability to the other for invasion of his [her]

  privacy, if the intrusion would be highly offensive to a reasonable person

576.    Defendant Halcovage violated Pennsylvania Restatement (Second) of

  Torts § 625(b), by forcibly entering Plaintiffs’ physical space and forcing

  them to engage in physical contact with him, up to an including sexual acts.
   Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 74 of 75




               ELEVENTH CAUSE OF ACTION
       NEGLIGENT HIRING, TRAINING AND SUPERVISION
             (By all Plaintiffs against all Defendants)


577.    Plaintiffs repeat and reallege each and every allegation made in the

  above paragraphs of this complaint.

578.    At all times relevant herein, the employees and agents of Defendant

  SC were acting under the direction and control, and pursuant to the rules,

  regulations, policies and procedure put in place by Defendant SC.

579.    Defendants Halcovage, Bender, and Roth acted in contravention to

  their duty of care to Plaintiffs, negligently, carelessly and recklessly by

  failing to properly hire, train, supervise, control, direct and monitor their

  employees, security staff and agents in their duties and responsibilities.

580.    As a direct and proximate result of the acts and omissions of

  Defendants, Plaintiffs were wrongfully and unlawfully discriminated

  against, sexually harassed, and even sexually assaulted at Defendant SC

  Courthouse in and/or near the presence of agents and employees of

  Defendants.

581.    Defendants owed a duty of care to Plaintiffs.

582.    Defendants were negligent in allowing Plaintiffs to be discriminated

  against, sexually harassed, and even sexually assaulted at Defendant SC

  Courthouse.
          Case 3:21-cv-00477-MEM Document 1 Filed 03/16/21 Page 75 of 75




   583.       Defendants were further negligent in, inter alia, a) not removing the

      offending individual, Defendant Halcovage, prior to him engaging in such

      unlawful behavior; b) not disciplining offending individual, Defendant

      Halcovage, prior to him engaging in such unlawful behavior; c) not

      providing more security within the Courthouse to prevent the said treatment

      of Plaintiffs; and/or d) not having proper sexual harassment training of the

      employees of Defendant SC.

                                   JURY DEMAND

      Plaintiff requests a jury trial on all issues to be tried.

                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands judgment against Defendants, jointly

and severally, in an amount to be determined at the time of trial plus interest,

including but not limited to all emotional distress and back pay and front pay,

punitive damages, liquidated damages, statutory damages, attorneys’ fees, costs,

and disbursements of action; and for such other relief as the Court deems just and

proper.

                                          Respectfully Submitted,
                                          DEREK SMITH LAW GROUP, PLLC
                                          Attorneys for Plaintiffs
                                                Catherine W. Smith, Esq.
                                          By: ____________________________
                                             Catherine W. Smith, Esq.
                                             1835 Market Street, Suite 2950
                                             Philadelphia, Pennsylvania 19103
Dated:        March 17, 2021                 (215) 391-4790
